Exhibit 10.2

CARRIER ACCESS CORPORATION

STOCK ISSUANCE PROGRAM

RESTRICTED STOCK AGREEMENT

Carrier Access Corporation (the “Company”) hereby grants you, [NAME] (the
“Employee”), an award of unvested shares of the Company’s Common Stock
(“Restricted Stock”) pursuant to the Stock Issuance Program under the Company’s
1998 Stock Incentive Plan (the “Plan”). The date of this Agreement is [DATE]
(the “Grant Date”). Subject to the provisions of Appendix A (attached) and of
the Plan, the principal features of this grant are as follows:

 

Number of Shares of Restricted Stock: [Number]    Purchase Price per Share:    $
0.001 Scheduled Vesting Dates/Period of Restriction:    Number of Shares:   
[VESTING SCHEDULE and/or PERFORMANCE VESTING CONDITIONS]*    [Number]   

IMPORTANT:

--------------------------------------------------------------------------------

* Except as otherwise provided in Appendix A, Employee will not vest in the
Restricted Stock unless he or she is employed by the Company or one of its
Subsidiaries through the applicable vesting date.

Your signature below indicates your agreement to purchase the shares of the
Company’s Common Stock (“Shares”) covered by this Agreement and understanding
that this grant is subject to all of the terms and conditions contained in
Appendix A and the Plan. For example, important additional information on
vesting and forfeiture of the Shares covered by this grant is contained in
paragraphs 3 through 5 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A,
WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

EMPLOYEE

--------------------------------------------------------------------------------

[Name]



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

1. Grant. The Company hereby grants to the Employee under the Plan an award of
[NUMBER] Shares for $0.001 per Share, commencing on the Grant Date, subject to
all of the terms and conditions in this Agreement and the Plan. By accepting
this grant of Restricted Stock, the par value purchase price for each Share of
Restricted Stock (a) will be deemed paid by the Employee by past services
rendered by the Employee, if the Employee is an existing employee of the Company
or one of its Subsidiaries and not a newly-hired employee, or (b) shall be paid
to the Company at the time of execution of this Agreement by cash or check by
the Employee, if the Employee is a newly-hired employee of the Company or one of
its Subsidiaries. Only whole shares shall be issued.

2. Shares Held in Escrow. Unless and until the Shares will have vested in the
manner set forth in paragraphs 3 through 5, such Shares will be issued in the
name of the Employee and held by the [INSERT DEPARTMENT/TITLE] of the Company
(or [its] [his or her] designee) as escrow agent (the “Escrow Agent”), and will
not be sold, transferred or otherwise disposed of, and will not be pledged or
otherwise hypothecated. The Company may determine to issue the Shares in book
entry form and/or may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement and
the Plan. The certificate or certificates representing such Shares will not be
delivered by the Escrow Agent to the Employee unless and until the Shares have
vested and all other terms and conditions in this Agreement have been satisfied.

3. Vesting Schedule/Period of Restriction. Except as provided in paragraph 4,
and subject to paragraph 5, the Shares awarded by this Agreement shall vest in
accordance with the vesting provisions set forth on the first page of this
Agreement. Shares shall not vest in the Employee in accordance with any of the
provisions of this Agreement unless the Employee shall have been continuously
employed by the Company or by one of its Subsidiaries from the Grant Date until
the date vesting otherwise is scheduled to occur.

4. Plan Administrator Discretion. The Plan Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Shares at any time, subject to the terms of the Plan. If so
accelerated, such Shares will be considered as having vested as of the date
specified by the Plan Administrator.

5. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Shares that have not vested at the time of the Employee’s ceasing
to be employed by the Company or by one of its Subsidiaries will be forfeited
and automatically transferred to and reacquired by the Company at no cost to the
Company upon the date the Employee ceases employment for any reason. The
Employee shall not be entitled to a refund of the price paid for the Shares
returned to the Company pursuant to this paragraph 5, unless the Employee paid
the par value purchase price of the Shares with cash or check. The Employee
hereby appoints the Escrow Agent with full power of substitution, as the
Employee’s true and lawful attorney-in-fact with irrevocable power and authority
in the name and on behalf of the Employee to take any action and execute all
documents and instruments, including, without limitation, stock powers which may
be necessary to transfer the certificate or certificates evidencing such
forfeited Shares to the Company.

 

2



--------------------------------------------------------------------------------

6. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer, and (c) written acceptance of the terms and conditions of this
award of Restricted Stock as set forth in this Agreement.

7. Withholding of Taxes. The Company (or the employing Subsidiary) will withhold
a portion of the Shares that have an aggregate market value sufficient to pay
the minimum federal, state, local and foreign income, social insurance,
employment and any other applicable taxes required to be withheld by the Company
or the employing Subsidiary with respect to the Shares, unless the Company, in
its sole discretion, requires or otherwise permits the Employee to make
alternate arrangements satisfactory to the Company for such withholdings in
advance of the arising of any withholding obligations. The number of Shares
withheld pursuant to the prior sentence will be rounded up to the nearest whole
Share, with no refund for any value of the Shares withheld in excess of the tax
obligation as a result of such rounding. Notwithstanding any contrary provision
of this Agreement, no Restricted Stock will be released by the Escrow Agent from
escrow unless and until satisfactory arrangements (as determined by the Company)
have been made by the Employee with respect to the payment of any income and
other taxes which the Company determines must be withheld or collected with
respect to such Shares. In addition and to the maximum extent permitted by law,
the Company (or the employing Subsidiary) has the right to retain without notice
from salary or other amounts payable to the Employee, cash having a sufficient
value to satisfy any tax withholding obligations that the Company determines
cannot be satisfied through the withholding of otherwise deliverable Shares. All
income and other taxes related to the Restricted Stock award and any Shares
delivered in payment thereof are the sole responsibility of the Employee. By
accepting this award, the Employee expressly consents to the withholding of
Shares and to any additional cash withholding as provided for in this
paragraph 7.

8. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) have
been issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Employee or the Escrow Agent (including through
electronic delivery to a brokerage account). Except as provided in paragraph 10,
after such issuance, recordation and delivery, the Employee will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.

9. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any

 

3



--------------------------------------------------------------------------------

reason whatsoever, with or without good cause. The transactions contemplated
hereunder and the vesting schedule set forth on the first page of this Agreement
do not constitute an express or implied promise of continued employment for any
period of time.

10. Changes in Shares. In the event that as a result of a stock dividend, stock
split, recapitalization, combination of Shares, exchange of Shares or other
change affecting the outstanding Common Stock as a class without the Company’s
receipt of consideration, the Shares will be increased, reduced or otherwise
affected, and by virtue of any such event the Employee will in his or her
capacity as owner of unvested Shares which have been awarded to him or her (the
“Prior Shares”) be entitled to new or additional or different shares of stock,
cash (including money paid other than as a regular cash dividend) or other
securities or property (other than rights or warrants to purchase securities),
such new or additional or different shares, cash or securities or property will
thereupon be considered to be unvested Restricted Stock and will be subject to
all of the conditions and restrictions that were applicable to the Prior Shares
pursuant to this Agreement and the Plan. If the Employee receives rights or
warrants with respect to any Prior Shares, such rights or warrants may be held
or exercised by the Employee, provided that until such exercise any such rights
or warrants and after such exercise any shares or other securities acquired by
the exercise of such rights or warrants will be considered to be unvested
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the Prior Shares pursuant to the Plan and this
Agreement. The Plan Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
Restricted Stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of the Finance
Department, Carrier Access Corporation, 5395 Pearl Parkway, Boulder, CO 80301,
or at such other address as the Company may hereafter designate in writing.

12. Grant is Not Transferable. Except to the limited extent provided in this
Agreement, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares subject to this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.

13. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock awarded under this Agreement will be registered under U. S.
federal securities laws and will be freely tradable upon receipt. However, an
Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

 

4



--------------------------------------------------------------------------------

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Release from Escrow. The Company shall not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to paragraph 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U. S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Plan Administrator shall, in its absolute discretion, deem necessary
or advisable; (c) the obtaining of any approval or other clearance from any U.
S. state or federal governmental agency, which the Plan Administrator shall, in
its absolute discretion, determine to be necessary or advisable; and (d) the
lapse of such reasonable period of time following the date of grant of the
Restricted Stock as the Plan Administrator may establish from time to time for
reasons of administrative convenience.

16. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

17. Plan Administrator Authority. The Plan Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares have vested). All actions
taken and all interpretations and determinations made by the Plan Administrator
in good faith will be final and binding upon the Employee, the Company and all
other interested persons. No member of the Plan Administrator will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Employee’s consent to participate in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock award, the Employee expressly warrants that he or she has
received a Restricted Stock award under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

23. Labor Law. By accepting this Restricted Stock award, the Employee
acknowledges that: (a) the grant of this Restricted Stock is a one-time benefit
which does not create any contractual or other right to receive future grants of
Restricted Stock, or benefits in lieu of Restricted Stock; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when the Restricted Stock shall be granted, the number of Shares
subject to each Restricted Stock award, the purchase price per Share, and the
time or times when Restricted Stock shall vest, will be at the sole discretion
of the Company; (c) the Employee’s participation in the Plan is voluntary;
(d) the value of this Restricted Stock is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any;
(e) this Restricted Stock is not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of this Restricted Stock ceases
upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) this
Restricted Stock has been granted to the Employee in the Employee’s status as an
employee of the Company or its Subsidiaries; (i) any claims resulting from this
Restricted Stock shall be enforceable, if at all, against the Company; and
(j) there shall be no additional obligations for any Subsidiary employing the
Employee as a result of this Restricted Stock.

24. Disclosure of Employee Information. By accepting this Restricted Stock
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor, for the purpose
of managing and administering the Plan (“Data”). The Employee further
understands that the Company and/or its Subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of his or her participation in the Plan, and that the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. The Employee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as in the U.S. or Asia. The Employee
authorizes the Company to receive, possess,

 

6



--------------------------------------------------------------------------------

use, retain and transfer the Data in electronic or other form, for the purposes
of implementing, administering and managing his or her participation in the
Plan, including any requisite transfer to a broker or other third party with
whom he or she may elect to deposit any Shares of stock acquired from this award
of Restricted Stock of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares of stock on his or her behalf.
The Employee understands that he or she may, at any time, view the Data, require
any necessary amendments to the Data or withdraw the consent herein in writing
by contacting the [Human Resources Department] for his or her employer.

25. Non-Competition Provisions.

(a) In the event the Plan Administrator determines that the Employee is engaging
in Competitive Activity with the Company, any Subsidiary, or any business in
which any of the foregoing has a material interest (the “CAC Businesses”), the
Plan Administrator may cancel this award of Restricted Stock, whether or not
vested, in whole or in part. Such cancellation shall be effective as of the date
specified by the Board.

(b) In the event the Employee ceases to serve as an Employee (as such term is
defined in the Plan), and if within a period of one year following the effective
date of such termination (the “Noncompete Period”), the Plan Administrator
determines that the Employee has engaged, while an Employee (as such term is
defined in the Plan) or during the Noncompete Period, in a Competitive Activity
with that of any CAC Business, then upon written demand by the Company, the
Employee shall assign, transfer and convey forthwith to the Company any Shares
that have been delivered by the Escrow Agent to the Employee in accordance with
this Agreement. If the Employee has sold any or all of such Shares (the “Sold
Stock”), then upon written demand by the Company (not later than the expiration
of the Noncompete Period), the Employee shall assign, transfer and convey
forthwith any remaining Shares and shall pay forthwith to the Company in cash an
amount equal to the sale price or market price obtained by the Employee for the
Sold Stock.

26. Notice of Governing Law. This award of Restricted Stock shall be governed
by, and construed in accordance with, the laws of the State of Colorado, U.S.A.,
without regard to principles of conflict of laws.

o O o

 

7